LyoN, J.
On the 11th day of June, 1874, the district attorney of Calumet county filed in the circuit court for that county an information against the plaintiff in error, charging him with the crime of murder. On the same day, the accused was tried, and convicted of murder in the second degree, and sentenced by the court to imprisonment in the state prison for life. He thereupon sued out a writ of error from this court to reverse the judgment of the circuit court.
Errors are assigned as follows: 1. That it does not appear *540from the record that the accused was arraigned, or that he pleaded to the information; or that the court was sitting when he was tried; or that he was present at the trial; or that a jury was impaneled and sworn; or that he was assisted by counsel; 2. That the record shows that no preliminary examination was had before the information was filed; and 3. That he could not be lawfully tried until the expiration of twenty-four hours after service upon him of a copy of the information, and delivery to him of a list of the jurors. These alleged errors will be considered in their order.
I. After return was made to the writ of error herein, a paper purporting to be an amended return from the clerk of the circuit court was filed in the case, but by what authority the record does not disclose. Still later, however, the counsel for the plaintiff in error, with the consent of the attorney general, procured to be filed in this court the original minutes kept by the clerk of the circuit court, duly certified by that officer. Such original fully verifies the accuracy of the amended return ; and we think that the filing thereof is, under the circumstances, a waiver of any irregularity in the filing of such amended return. It is the duty of the clerk to keep minutes of the proceedings in every case in the court, civil or criminal. Burrill defines a clerk as “an officer of a court who keeps its minutes, or records its proceedings, and has the custody of its records and seal.” Law Diet., “ Cleeic.” It is the constant practice in this court to treat such minutes, on all subjects which are properly matters of record, as importing verity.
The amended return removes all of the objections above mentioned. It shows that the plaintiff in error was duly arraigned at the bar of the court upon the information, and pleaded thereto “not guilty; ” that the court was sitting during all the proceedings in the case; that the jury before whom he was tried, was duly impaneled and sworn; and that he was present at the trial, and was assisted in his defense by counsel.
II. The learned counsel for the plaintiff in error is evidently mistaken in assuming that the record shows affirmatively that no examination of the accused was had before the information *541was filed. "We find in the record a paper headed “ Bill of Exceptions,” which contains nothing but the record of an inquest taken before a justice, of the cause of the death of the person named in th« information as having been feloniously killed and murdered by the plaintiff in error. Appended to this we find the following certificate of the circuit judge: “ The within and foregoing bill of exceptions contains all the proceedings of such examination as was had in the case of the said Gustaf Peterson,' before a justice of the peace, prior to the filing of the information in said suit of the state of Wisconsin against the said Gustaf Peterson, on file in the office of the clerk of the circuit court of Calumet county.” This certificate is the only thing in the record which gives any color to the claim of counsel. Now if the learned circuit judge intended to certify (which may well be doubted) that no examination of the accused was had before a justice of the peace before the information was filed, he certainly does not certify that the records in his court fail to show that any such examination was had before a judge of a court of record, or a court commissioner. The statute gives to those officers the same power to examine and hold to bail or commit persons charged with crime, that it confers upon justices of the peace. E. S., ch. 176, sec. 1.
If such examination was essential in this ease before the information could properly be filed (a point we do not here decide), the fact that there had been such an examination need not be stated in the information, or shown affirmatively by the prosecution. The want of an examination is matter in defense or abatement, to be established by the plaintiff in error. He has not done so; and hence, the alleged error under consideration is not well assigned.
III. The statute which requires that a copy of the information be served upon the accused twenty-four hours before trial (E. S., ch. 177, sec. 4; Tay. Stats., 1927, § 4) is not jurisdictional, but grants a privilege to the accused which he may waive. We think that the plaintiff in error waived such privilege by going to trial without objection on the day the in*542formation was filed. The same observation applies to the next succeeding section, which gave him the right to have, on demand, a list of the jurors furnished him twenty-four hours before trial. The record fails to show any such demand.
"We fail to find any error in the record before us, and must, therefore, affirm the judgment of the circuit court.
By the Court. — Judgment affirmed.